Citation Nr: 1736445	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-27 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen the claim for accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945.  He died in September 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to accrued benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to a July 2017 hearing clarification letter, the appellant expressed that she wanted an in-person Board hearing at the Regional Office (RO).

As the appellant has the right to a Board hearing, and such hearing must be scheduled by the RO, the claim must be remanded. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700 (a), 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take all indicated action to have the appellant scheduled for a hearing with the Board to be held before a Veterans Law Judge at the RO, at the earliest available opportunity.  The appellant and her representative should be notified of the scheduled hearing in a timely fashion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




